DETAILED ACTION
The action is responsive to the communications filed on 07/14/2022. Claims 1-20 are pending in the case. Claims 1, 8 and 14 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Yang et al. (US Patent Pub. No. 20170192651 A1) discloses displaying a first picture, identifying a boundary of foreground images in the first picture, receiving a user selection within the boundary of a foreground image, receiving a user selection of a background image in a library of background images and generating and displaying a second photo including the selected foreground and background images.
Gharpure et al. (US Patent No. 9519999 B1) discloses identifying a boundary of a foreground image in a first picture by comparing characteristics of a number of known images from a memory on the mobile device.
Muchnick et al. (US Patent Pub. No. 20140071045 A1) discloses receiving selection of a save icon while displaying a modified picture on a user interface.
Filder et al. (US Patent Pub. No. 20090044136 A1) discloses displaying a first picture with a foreground image outlined in response to receiving a selection of the foreground image.
Weiner et al. (US Patent Pub. No. 20140359525 A1) discloses displaying a picture, receiving selection of the background image included in the picture and storing the background image in a library of images responsive to receiving the selection of the background image and a save icon.
Ma (US Patent Pub. No. 20030063800 A1) discloses displaying images from a library of images while displaying a first picture.
Wantland et al. (US Patent Pub. No. 20210042950 A1) discloses displaying a first picture, identifying a boundary of foreground images in the first picture, receiving a user selection within the boundary of a foreground image, receiving selection of a delete icon and generating and displaying a second picture which the first picture without the selected foreground image.
Salvador et al. (US Patent Pub. No. 20150227782 A1) discloses classifying foreground images in a first picture as familiar or unfamiliar using artificial intelligence and outlining the foreground images classified as unfamiliar.
Jeong et al. (US Patent Pub. No. 20160035074 A1) discloses displaying a first picture, identifying a boundary of foreground images in the first picture, receiving a user selection within the boundary of a first foreground image, receiving a selection of a second picture, receiving selection of a second foreground image in a second picture and generating and displaying a third picture where the third picture is the first picture with the first foreground image replaced by the second foreground image.
Koh et al. (US Patent Pub. No. 20120046080 A1) discloses displaying a picture in place of a previously displayed picture when a user selects the picture.
Yoshino et al. (US Patent Pub. No. 20140168470 A1) discloses capturing pictures in response to selection of a capture icon.
However the features of identifying a boundary of at least one foreground image including in the first picture as familiar by comparing characteristics of a number of familiar images with characteristics included in the first picture, wherein a user of the mobile device viewed the number of familiar images from at least one of a memory on the mobile device, social media or the Internet when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171